DETAILED ACTION
Response to Amendment
The applicant’s amendment filed 11/03/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorensen et al (US 10,317,613 B1).
In regard to claim 1, Sorensen et al disclose a luminaire (Figures 14 and 15A-15D), comprising: 
a curved light guide plate (320) including: 
a first receiving surface (facing 327a); 
an emitting surface (321); 
a major surface opposing the emitting surface (surface opposite 321); 
second (327b) and third (327d) receiving surfaces, the first receiving surface extending in a first dimension between the major surface and the emitting surface, the first receiving surface, the emitting surface, and the major surface extending in a second dimension between the second and third receiving surfaces, the first dimension perpendicular to the second dimension, the first receiving surface, emitting surface, and major surface including a positive, non-zero radius of curvature (R) in the first dimension; and 
a plurality of LEDs (329) positioned to emit light into three or more of the first receiving surface, second receiving surface, third receiving surface, or a fourth receiving surface (327c), the fourth receiving surface opposing the first receiving surface. (Figures 14 and 15A-15D; see Col 30 Line 20 to Col 32 Line 58)
In regard to the amendment, Sorensen et al fail to disclose that the second and third receiving surfaces including an infinite radius of curvature in the first and second dimensions. However, a curved panel having LEDs on all side is clearly disclosed by Sorensen et al, and one of ordinary in the art recognizes that the light guide plate can be “warped” during design along any and all of its axes—it would have been obvious to one of ordinary skill the art at the time of filing to provide the second and third receiving surfaces with a flat side in order to shape the resulting light distribution.


In regard to claim 2 and 12, Sorensen et al disclose that the first receiving surface, fourth receiving surface, emitting surface, and major surface are symmetric about a first axis longitudinally bisecting the emitting surface. (Figures 14 and 15A-15D; see Col 30 Line 20 to Col 32 Line 58)

In regard to claim 3 and 13, Sorensen et al disclose that the emitting surface and major surface include two portions with different, non-zero radius of curvatures in the second dimension. (Because the panel curves is both the first and second dimension, there would be two different points along the second dimension which have two different radius of curvature.)

In regard to claim 4 and 14, Sorensen et al disclose that the light emitted out the emitting surface provides a generally rectangular light distribution. (Figures 14 and 15A-15D; see Col 30 Line 20 to Col 32 Line 58)

In regard to claim 5 and 15, Sorensen et al disclose light diffusing features (7) on the major surface. (Figure 1D; see Col 13 Line 60 to Col 14 Line 45)

In regard to claim 6 and 16, Sorensen et al fail to disclose that the diffusing features include Gaussian dots distributed on the major surface.  
However, Gaussian dots are a known diffusive alternative in the art. It would have been obvious to one of ordinary skill in the art at the time of filing to replace the diffusive elements of Sorensen et al with Gaussian dots in order to optimize the resulting diffusion. 

In regard to claim 7 and 17, Sorensen et al fail to disclose that the light diffusing features are epoxy dots distributed on the major surface.  
However, epoxy dots are a known diffusive alternative in the art. It would have been obvious to one of ordinary skill in the art at the time of filing to replace the diffusive elements of Sorensen et al with epoxy dots in order to optimize the resulting diffusion. 

In regard to claim 8 and 18, Sorensen et al disclose the same structure as the instant invention, thus it follows that the reference teaches that the light diffusing features diffuse an incident light ray along a direction of the incident light ray and provide a half width, half maximum (HWHM) light spread of between about 6 and 18 degrees centered around the direction of the impinging light ray.  
However, where this is argued, it would have been obvious to one of ordinary skill in the art at the time of filing to set the HWHM to between about 6 and 18 degrees centered around the direction of the impinging light ray in order to optimize the resulting light distribution. 

In regard to claim 9 and 19, Sorensen et al fail to disclose that the light diffusing features are printed or molded on the major surface. However, it would have been obvious to one of ordinary skill in the art at the time of filing to print or mold the diffusion features on the major surface in order to provide a manufacturing means for installing the diffusion features. 
Moreover, the limitations of “printed or molded”, are product-by-process limitations. Patentability for such limitations is based on the product itself, not on its method of production. See MPEP 2113

In regard to claim 10 and 20, Sorensen et al disclose a light emission from the emitting surface provides a distribution peak angle that is variable relative to a horizontal angle. (Figures 14 and 15A-15D; see Col 30 Line 20 to Col 32 Line 58)  

In regard to claim 11, Sorensen et al disclose a luminaire (Figures 14 and 15A-15D), comprising: 
a curved light guide plate (320) including: 
a first receiving surface (facing 327a); 
an emitting surface (321); 
a major surface opposing the emitting surface (surface opposite 321); 
second (327b) and third (327d) receiving surfaces, the first receiving surface extending in a first dimension between the major surface and the emitting surface, the first receiving surface, the emitting surface, and the major surface extending in a second dimension between the second and third receiving surfaces, the first dimension perpendicular to the second dimension, the first receiving surface, emitting surface, and major surface including a positive, non-zero radius of curvature (R) in the first dimension; and 
a plurality of LEDs (329) positioned to emit light into three or more of the first receiving surface, second receiving surface, third receiving surface, or a fourth receiving surface (327c), the fourth receiving surface opposing the first receiving surface; 
a reflective surface (see Figure 1D) positioned to direct all light transmitted through the major surface towards the emitting surface; and 
a light emitting diode (LED) controller (see Figure 18) electrically coupled to the plurality of LEDs. (Figures 14 and 15A-15D; see Col 30 Line 20 to Col 32 Line 58)
In regard to the amendment, Sorensen et al fail to disclose that the second and third receiving surfaces including an infinite radius of curvature in the first and second dimensions. However, a curved panel having LEDs on all side is clearly disclosed by Sorensen et al, and one of ordinary in the art recognizes that the light guide plate can be “warped” during design along any and all of its axes—it would have been obvious to one of ordinary skill the art at the time of filing to provide the second and third receiving surfaces with a flat side in order to shape the resulting light distribution.

Response to Arguments
Applicant's arguments filed 11/03/2022 have been fully considered but they are not persuasive.
The applicant argues only MPEP 2144.04 VI C. The Examiner does not assert this subsection as a matter of obviousness. The applicant’s argument is moot.
More relevant is MPEP 2144.05 II A, which requires that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. The applicant, in view of Sorensen et al, is simply optimizing already disclosed curvatures of a light emitting panel. A curvature in Sorensen et al is clearly disclosed; LED’s disposed on all side is clearly disclosed—how the curved sides are angled is routine optimization. The general conditions of the applicant’s claim are disclosed in the prior art: it is not inventive to discover the optimum curvature of that already disclosed by Sorensen et al.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222. The examiner can normally be reached 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.E.D/           Examiner, Art Unit 2875 


/JONG-SUK (JAMES) LEE/           Supervisory Patent Examiner, Art Unit 2875